Opinion filed September 26, 2013




                                      In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-13-00233-CV
                                  __________

                         EDDIE L. ODOM, Appellant
                                        V.
         ENDEAVOR ENERGY RESOURCES, L.P., Appellee


                    On Appeal from the 238th District Court
                            Midland County, Texas
                       Trial Court Cause No. CV-47,186


                     MEMORANDUM OPINION
      Eddie L. Odom filed a notice of appeal after the trial court issued two letters
concerning its findings and judgment, and Endeavor Energy Resources, L.P. filed a
cross-appeal. When we received the notices of appeal, we notified the parties by
letters dated August 6, 2013, and August 19, 2013, that it appeared to this court
that no final, appealable judgment had been entered. On August 30, 2013, this
court issued an abatement order in which we explained why the trial court’s letters
were not final and appealable and why we had no jurisdiction absent a final,
appealable judgment. We abated the appeal so that a final judgment could be
rendered. We also informed the parties as follows: “If a final, appealable judgment
has not been entered by September 19, 2013, this court may dismiss this appeal.”
We received notice from Odom’s counsel on September 20, 2013, that counsel was
unaware of a final, appealable judgment having been signed.
      Consequently, we dismiss the appeal.


                                                                        PER CURIAM


September 26, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Judge Herod.1
Willson, J., not participating.




      1
          Steven R. Herod, 91st District Court, Eastland, sitting by assignment.
                                                          2